                Case 13-12466-mkn         Doc 223    Entered 04/30/20 11:23:57        Page 1 of 2




 1
 2
 3
 4        Entered on Docket
         April 30, 2020
     ___________________________________________________________________
 5
 6                                UNITED STATES BANKRUPTCY COURT
 7                                          DISTRICT OF NEVADA
 8                                                  ******
 9    In re:                                          ) Case No.: 13-12466-MKN
                                                      ) Chapter 13
10    WILLIE N. MOON and ADNETTE M.                   )
      GUNNELS-MOON,                                   )
11                                                    ) Date: April 15, 2020
12                             Debtors.               ) Time: 2:30 p.m.
                                                      )
13
      INTERIM ORDER REGARDING MOTION FOR CONTEMPT AGAINST RUSHMORE
14
        LOAN MANAGEMENT SERVICES FOR VIOLATION OF THE COURTS ORDER
15    CONFIRMING PLAN #2 AGAINST CREDITOR, RUSHMORE LOAN MANAGEMENT
        SERVICES, LLC AND FOR ITS CONTINUING VIOLATION OF THE STAY AND
16        DAMAGES FOR BOTH AND TO CONFIRM AVOIDANCE OF RUSHMORES
                      SECOND MORTGAGE UNDER FRBP 5009(d)
17
                On April 15, 2020, the court heard the above-captioned Debtors’ Motion for Contempt
18
      Against Rushmore Loan Services for Violation of the Courts Order Confirming Plan #2 Against
19
      Creditor, Rushmore Loan Management Services, LLC and for its Continuing Violation of the
20
      Stay and Damages for Both and to Confirm Avoidance of Rushmores Second Mortgage Under
21
      FRBP 5009(d) (“Motion”), Docket No. 180. The appearances of counsel were noted on the
22
      record.
23
                For reasons indicated on the record, the court determined that relief under Federal Rule of
24
      Bankruptcy Procedure 5009(d) is appropriate with respect to the second mortgage encumbering
25
      the Debtors’ residence located at 3391 Eagle Bend Street, Las Vegas, Nevada 89122. As to all
26
      other matters, the Motion was taken under submission.
27
28



                                                         1
            Case 13-12466-mkn         Doc 223     Entered 04/30/20 11:23:57        Page 2 of 2




 1          IT IS THEREFORE ORDERED that the claim secured by the second deed of trust
 2   recorded on March 5, 2007, as instrument number 20070305-000-1111, has been SATISFIED,
 3   and that the lien under that second deed of trust against the property located at 3391 Eagle Bend
 4   Street, Las Vegas, Nevada 89122, Assessor’s Parcel Number 161-16-511-03, more particularly
 5   described as:
                     STALLION MOUNTAIN-UNIT 5, PLAT BOOK 94
 6
                     PAGE 56 LOT 477 BLOCK 1 SEC 16 TWP 21 ANG 62
 7   is RELEASED pursuant to Rule 5009(d) of the Federal Rules of Bankruptcy Procedure.
 8          IT IS FURTHER ORDERED that a copy of this order may be recorded forthwith in the
 9   official records of Clark County, State of Nevada.
10
11   Copies sent via CM/ECF ELECTRONIC FILING

12   Copies sent via BNC to:
     WILLIE N. MOON
13
     ADNETTE M. GUNNELS-MOON
14   3391 EAGLE BEND STREET
     LAS VEGAS, NV 89122
15
16                                                 ###
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
